Citation Nr: 1440892	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  06-21 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a stress fracture to the right femoral neck, with screw fixation.

2.  Entitlement to an initial rating in excess of 10 percent for low back strain prior to November 1, 2012. 

3.  Entitlement to a rating in excess of 20 percent for low back strain since November 1, 2012.

4.  Entitlement to an initial rating in excess of 10 percent for a right knee strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to October 2004.

These matters are on appeal from June 2005 and January 2007 decisions in June by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was most recently remanded by the Board in July 2013 for further evidentiary development.

By a rating action dated in January 2012, the noncompensable rating assigned for the Veteran's right knee disability was increased to 10 percent, effective from February 9, 2006.  By a rating action dated in March 2013, the 10 percent rating assigned for the Veteran's low back disability was increased to 20 percent, effective from November 1, 2012, the date of the most recent VA examination.  The Veteran continued her appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2014, the Veteran signed an Expedited Processing Waiver of the 30-Day Waiting period and indicated that she waived AOJ consideration of any future evidence she wished to submit at a later time.

The issue of entitlement to an initial rating in excess of 10 percent for residuals of a stress fracture to the right femoral neck, with screw fixation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Even considering her complaints of pain, pain on motion, and functional loss, for the period prior to November 1, 2012, the Veteran's lumbar spine disability, was not shown to have been manifested by forward flexion limited to 60 degrees or less; or, a combined range of motion of 120 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, or intervertebral disc syndrome (IVDS) resulting in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks due to her lumbar spine disability.

2.  From November 1, 2012, to the present, even considering her continued complaints of pain, pain on motion, and functional loss, there is no evidence that the Veteran's lumbar spine disability has resulted in forward flexion of the thoracolumbar spine 30 degree or less; or, favorable anklyosis of the entire thoracolumbar spine; or IVDS resulting in incapacitating episodes having a total duration of at least42 weeks but less than 6 weeks due to her lumbar spine disability.

3.  The Veteran's right knee disability does not result in moderate instability, limitation of flexion to 30 degrees, limitation of extension to 15 degrees; and, arthritis is not shown by X-ray.


CONCLUSIONS OF LAW

1.  Prior to November 2012, the criteria for a disability rating in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2013).


2.  Since November 2012, the criteria for a disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, DC 5237 (2013).

3.  The criteria for a rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.14, 4.40, 4.45, 4.71, 4.71a, DCs 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The appeal for an increased rating for low back and right knee disabilities arises from disagreement with the initial evaluation following the grants of service connection for low back and right knee disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in August 2006 and June 2007. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service, and VA treatment records, and private treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and her representative, on her behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In this regard, in July 2010 and October 2012, the Board Remanded the claims in order to obtain the Veteran's private treatment records from Doctors P.Y. and G.B. who the Veteran had previously indicated that both physicians had treated her low back, right knee, and right hip disabilities.  The Veteran responded to the RO/AMC records request in November 2012 by stating that she had already completed a release on several occasions and expressed frustration of having to do so again.  She nevertheless included a signed and dated release (that did not identify any care provider) along with a June 2010 statement/report from Dr. P.J.Y.  However, the November 2012 authorization forms were no longer valid.

In June 2013, the Board Remanded the claims in order to obtain her private treatment records.  On authorization forms received by the RO in August 2013, the Veteran indicated that she had provided VA with all treatment records from Dr. P.Y. and that she had not seen Dr. G.B. in years.  She also failed to provide mailing addresses for either physician.  Under these circumstances, it appears that further development would serve no useful purpose and would instead result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

During the course of the appeal, pertinent VA examinations were conducted in December 2006, August 2010, and November 2012.  With regard to the August 2010 examinations, since the VA examiner indicated that the claims file was unavailable for review, in October 2012 the Board Remanded the claims for additional VA examination with consideration of the claims file.  This was accomplished on VA examination in November 2012.  

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  These VA examination reports were comprehensive and adequately addressed the Veteran's orthopedic and neurologic symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on physical examination.  In addition, the August 2010 and November 2012 VA examinations were responsive to the questions posed by the Board and the November 2012 VA examination report included a full review of the Veteran's claims file, including the STRs and extensive post-service treatment records.  The opinions are supported by sufficient detail, refer to specific documents and medical history, and are supported by sufficient rationale.  Barr, supra.

As discussed in the July 2013 Remand, the Board notes that in a statement dated in April 2013, the Veteran requested an examination by an orthopedic physician.  The Veteran restated her request in an August 2013 statement.  However, the Board notes that she was provided an orthopedic examination of her right knee and low back in November 2012 by a VA internist. In that regard, she has provided no evidence or argument as to why this physician lacked the credentials and competence to perform the examination.


In August 2013, the Veteran alleged that the VA examiner did not "touch her" during the examination.  However, the purpose of the Veteran's examination in 2013 was to assess her hip disorder, which is not being considered in this decision.  The November 2012 report, by contrast, includes range of motion findings for the thoracolumbar spine and right knee.  This contention is without merit.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the last knee and spine examinations are over one (1) year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's low back and right knee disabilities since the November 2012 examinations.  The Veteran has not argued the contrary.

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

A.  Low Back

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Historically, a January 2007 rating action granted service connection and assigned a 10 percent disability rating for the Veteran's low back strain, effective from February 9, 2006, pursuant to Diagnostic Code 5237 (lumbosacral strain).  The Veteran appealed the 10 percent rating assigned.  In March 2013, the Veteran's disability rating was increased to 20 percent pursuant to Diagnostic Code 5237, effective from November 1, 2012, the date of the most recent VA examination.

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243. The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.   38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is assigned a 20 percent rating.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Turning to the merits of the claim, on VA spine examination in December 2006, the Veteran presented with a complaint of low back pain with gradual onset after right femoral neck surgery.  She took Tylenol with poor response.  There was no history of urinary incontinence or urgency, retention requiring catheterization, fecal incontinence, or obstipation.  There was evidence of nocturia with 2 voids per night, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, fatigue, decreased motion, stiffness, pain, and weakness, but there was no evidence of spasms.  Pain was described as chronic and sharp was in the low back.  Pain was moderate in severity and constant with radiation into the anterior and posterior right thigh to the level of the knee.  Flare-ups were severe and occurred twice per week and were precipitated by horseback riding, prolonged sitting or standing, and making sharp turns.  Flare-ups were alleviated by ice and lying down.  

Regarding IVDS, the examiner stated that during the past 12 month period she had an incapacitating episode of the thoracolumbar spine which lasted 2-3 weeks.  While she was unable to walk more than one mile, she required no devices or ambulatory aids.

There was objective evidence of spasms, guarding, pain with motion, tenderness, and weakness, but no atrophy.  Muscle spasm, localized tenderness, and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture was stooped with antalgic gait.  There was gibbus, kyphosis, and lumbar flattening, but no lumbar lordosis, scoliosis or reverse lordosis, or list.  Motor examination of the lower extremities was normal.  Muscle tone was normal without atrophy.  Sensory and reflex examinations of the lower extremities were also normal.  There was no thoracolumbar spine ankylosis.

Range of motion testing revealed 70 degrees, 20 degrees extension, right and left lateral flexion and rotation to 25 degrees.  Lateral rotation findings were reported twice, but it appears to be a typographical error.  In the January 2007 rating decision, the RO considered the second set of lateral rotation findings to be lateral flexion findings.  Lasegue's sign was negative without vertebral fractures.  X-ray examination indicated mild levoscoliosis.  The intervertebral disc spaces were intact.  The report notes that she was employed full-time in shipping and receiving and she lost 2 to 3 days of work during the last 12-month due to her low back disability.  The examiner diagnosed chronic strain/sprain with associated low back pain.  With regard to activities of daily living, the Veteran stated that she got up and down multiple times per day and had to pick up 50 pound boxes and unload trucks while in great pain.  Her lumbar spine disability had a mild effect on traveling, feeding, bathing, dressing, toileting, and grooming; moderate effect on chores, shopping; and severe effect on exercise, sports, and recreation.

VA treatment records include a June 2009 report which reflects complaints of low back pain since without relief from NSAIDs.  Pain was worse in the morning with stiffness.  She had shooting pains down to her knee at times with occasional numbness around the knee.   There was some limitation of motion of the spine without evidence of sciatica.  However, neurological examination was normal.  A December 2006 x-ray of the lumbosacral spine indicated mild levoscoliosis.  The intervertebral disc spaces were intact.

In a June 2010 private report, diagnostic consultant Dr. P.J.Y. stated that there was tenderness in the Veteran's lower thoracic spine.  Straight leg raising bilaterally was negative.  She performed "true flexion" (hips immobilized) to 40 degrees with pain past 20 degrees.  There was 20 degrees "true extension" with substantial pain throughout the range of motion.  There was tenderness and spasm in the deep lumbosacral musculature.  The physician diagnosed residual low back syndrome.

On VA spine examination in August 2010, the Veteran presented with weekly flare-ups that were moderate in severity and lasted for hours.  Flare-ups were precipitated by prolonged standing or sitting.  There was no history of urinary incontinence, urgency, or urinary retention requiring catheterization.  She had urinary frequency voiding 1 to 2 hours.  There was leg or foot weakness, but no falls.  There was no obstipation, numbness, or paresthesias.  There was a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain in the lower back.  Pain was precipitated by prolonged standing and walking.  Pain was described as dull to sharp and moderate.  There was radiation of pain to the buttock and knee.  She wore an orthotic insert and was able to walk one-quarter mile.

Range of motion testing revealed 80 degrees flexion, 80 degrees extension, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  There was no objective evidence of pain on active range of motion.  There was no additional limitation after three repetitions of range of motion.  The examiner diagnosed lower back pain.  Due to low back pain she was unable to stand or walk for more than 15 minutes.  She also had a lack of stamina, weakness, fatigue, decreased strength, lower extremity, and pain.  The examiner stated that her low back disability had no effect on bathing, dressing, toileting, and grooming; mild effect on shopping chores, and driving; and prevented exercise, sports, recreation, traveling, and feeding.

VA treatment records include a June 2012 report which reflects the Veteran's complaint of continued low back pain.  In July 2013, she denied new back pain, muscle symptoms, or new joint symptoms.

On VA back conditions Disability Benefits Questionnaire (DBQ) examination in November 2012, the Veteran presented with complaints of low back pain since 2008.  She worked as a correction officer and worked 12 hour shifts, 2 days on and 3 days off and vice versa.  She stated that she went up and down stairs at the correctional facility 10 to 20 times per day and missed 2 days of work over the past year due to a combination of reasons.  She had flare-ups of her thoracolumbar spine disability described as increased low back pain after sitting for one hour.

Range of motion testing revealed 50 degrees flexion with pain, 20 degrees extension with pain, 20 degrees right and left lateral flexion with pain, 20 degrees right lateral flexion with pain, and 20 degrees left lateral rotation with pain at 15 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions. Post-test, forward flexion ended at 50 degrees and extension, right and left lateral flexion, and right and left lateral rotation ended at 20 degrees.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  There was no functional loss and/or functional impairment of the thoracolumbar spine.  There was localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine without guarding or spasms.  Muscle strength testing of the lower extremities was normal.  Reflex and sensory examination of the lower extremities was normal.  Straight leg raising was negative, bilaterally.   A July 2012 X-ray indicated mild scoliosis.  The Veteran's pain was related to chronic muscle strain due to scoliosis and her physical activities.

The examiner indicated that there was no radicular pain or any other signs or symptoms due to radiculopathy and stated that neither the right nor left extremity were affected.  With regard to other neurologic abnormalities, there were no other neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran was not found to have IVDS of the thoracolumbar spine.  The Veteran did not use any assistive device as a normal mode of locomotion.  Imaging studies of the thoracolumbar spine were negative for arthritis and there was no evidence of vertebral fracture.  X-ray examination of the lumbosacral spine indicated 5 lumbar type vertebral bodies.  The alignment appeared within normal limits.  Mild scoliosis with concavity was on the right without fracture or dislocation.  The examiner diagnosed mild scoliosis with concavity on the right side since July 2012 and opined that the thoracolumbar spine disability had no impact on the Veteran's ability to work.

In statements in support of claim dated in November 2012, April 2013, and August 2013, the Veteran complained that she was unable to ride her four-wheeler and horses due to her back disability.  She stated that she was unable to pick up her children, used Ben-Gay and heating pads, had morning stiffness, fatigue, and had to rest during the day.  She stated that she had to lay down to ease her back pain and had a hard time working as her job required her to be on her feet 12 hours a day.

Having reviewed the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disability prior to November 1, 2012.  The evidence does not show limitation to less than 60 degrees.  Her combined range of motion, factoring limitations due to pain, was 190 degrees in December 2006, and 260 degrees in August 2010, which is well in excess of the required 120 degrees.  

Recognition is given to the fact that the June 2010 private report noted "true flexion" limited to 20 degrees.  However, the Board concludes that this measurement is an outlier that is not indicative of the Veteran's symptomatology throughout the appeal period, and thus, it is afforded little probative weight when determining the true extent of the Veteran's lumbar spine disability.  This is because in December 2006, two months earlier, range of motion testing revealed 70 degrees flexion and, on August 2010 VA examination range of motion testing revealed 80 degrees flexion.  The June 2010 reading is inconsistent with the totality of the evidence of record and is considered to be an anomaly concerning the Veteran's true ability to move her lumbar spine.  

Recognition is also given to the fact that the August 2010 VA examination states that the Veteran's low back disability prevented feeding.  However, the evidence does not show and the Veteran does not contend that it prevents feeding.  As such, it appears that the notation to the effect that she is unable to feed due to her disability was in error.  Overall, for the period prior to November 1, 2012, the preponderance of the evidence shows that the Veteran has more consistently demonstrated flexion to 70 to 80 degrees, which does not warrant the assignment of a higher rating for her lumbar spine disability.

The Board has also determined that the assignment of a higher (20 percent) rating prior to November 1, 2012, is not warranted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Although the December 2006 examination indicates that during the past 12 month period she had an incapacitating episode of the thoracolumbar spine which lasted 2-3 weeks, there is no evidence that bed rest was prescribed by a physician or diagnosis of IVDS prior to November 1, 2012.  Moreover, on August 2010 VA examination she reportedly lost no more than 3 days of employment due to her lumbar spine disability.  The requirements for a 20 percent evaluation have not been met or approximated.

From November 1, 2012, the medical evidence is negative for any clinical finding of unfavorable ankylosis of the entire spine which would warrant the assignment of a higher 40 percent rating.  Such is simply not shown. Indeed, as the Veteran is shown to retain motion of the thoracolumbar spine, the requirements for a 40 percent rating have not been met or approximated.  On November 2012 VA examination, forward flexion to 50 degrees and there was no evidence of ankylosis of the thoracolumbar spine.  She clearly experiences limited range of motion; but, the fact remains that her continued ability to manipulate her spine negates a finding of ankylosis.

The Board has also determined that the assignment of a higher (40 percent) rating since November 1, 2012, is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  There is no evidence that bed rest was prescribed by a physician or diagnosis of IVDS since November 12, 2012.  Moreover, on November 2012 VA examination the examiner found that the Veteran did not have IVDS.  Thus, the requirements for a 40 percent evaluation have not been met or approximated.

Consideration has been given to whether a higher rating could be assigned for either period based on the any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased rating for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case prior to or since November 1, 2012.  On repetitive stress testing on VA examination in December 2006, August 2010, and November 2012, there was no additional limitation in range of motion on repetitive testing.  Again, even in considering the point where pain was first experienced, which does not necessarily translate to functional loss, she would still not meet the threshold requirements for a 20 percent rating prior to November 1, 2012, or a 40 percent rating since November 1, 2012.  Further, to the extent that she complained of pain throughout the range of motion of the lumbar spine, the Board emphasizes that there was must be some measurable loss of range of motion or function.  See Mitchell v. Shinseki.

Consideration has also been given to whether separate compensable ratings were warranted for neurological manifestations of the Veteran's lumbar spine disability prior to and since November 1, 2012.  Reference is made to the Veteran's complaints of occasional shooting pain down to her knee and numbness in December 2006, June 2009, and August 2010.  Her complaints of increased urinary frequency are also noted.  However, the record is negative for any diagnosed neurological disorder including a bladder or bowel disorder or radiculopathy of the lower extremities.  

In this regard, on December 2006 VA examination sensory and reflex examinations were normal.  In August 2010, there was no objective evidence of paresthesias in the lower extremities.  In November 2012, muscle strength testing and reflex and sensory examinations were normal.  In November 2012, the examiner indicated that there was no radicular pain or any other signs or symptoms due to radiculopathy and stated that neither the right nor left lower extremity was affected.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine.  No examiner has attributed the Veteran's periodic complaint of increased urinary frequency to her low back disability.  On this basis, a separate rating for neurologic disability related to the Veteran's service-connected low back disability may not be assigned for any time prior to or since November 1, 2012.

B.  Right knee

Historically, a January 2007 rating action granted service connection and assigned a noncompensable disability rating for the Veteran's right knee strain, effective from February 9, 2006, pursuant to Diagnostic Code 5299-5257.  The Veteran appealed the noncompensable rating assigned. By a rating action dated in January 2012, the noncompensable rating assigned for the Veteran's right knee disability was increased to 10 percent, effective from February 9, 2006.  The Veteran continued her appeal.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2013).  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for disabilities of the knee and leg.  See 38 C.F.R. § 4.27 (2013).  Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.

Under DC 5257, slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated a maximum 30 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is assigned a noncompensable rating.  Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated a maximum 30 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension limited to 5 degrees warrants a noncompensable percent rating; extension limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated a maximum 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

VA's General Counsel held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

On VA joints examination in December 2006, the Veteran presented with a knee condition since 2004 with gradual onset of right knee pain that was worse with walking.  She took Tylenol with a poor response.  Joint symptoms included giving way, pain, stiffness, weakness, decreased speed of joint motion, and mild flare-ups twice per month precipitated by prolonged walking, and lifting or carrying and alleviated by elevation and ice.  There was no deformity, instability, or locking episodes.  Effusions were listed as "one time."  There was also tenderness.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  She was able to stand for 15 to 30 minutes and walk up to one mile.  The weight-bearing joint was affected by an antalgic gait.  There was no evidence of abnormal weight bearing or inflammatory arthritis.  Objectively, there was no evidence crepitation, clicks or snaps, grinding, instability.  There was subpatellar tenderness.

Range of motion testing of the right knee revealed 100 degrees flexion with normal extension.  There was pain on active and passive motion with pain after repetitive use, with no additional loss of motion on repetitive use of the joint.  X-ray examinations of the right knee indicated slightly narrowed medial joint space.  The Veteran was employed full time in shipping and receiving and lost 2 to 3 days of work during last 12-month period.  The examiner diagnosed right knee chronic strain.  The examiner opined that the right knee disability resulted in significant effects on employment with decreased mobility, problems lifting and carrying, weakness or fatigue, decreased strength, lower extremity, and pain.  At work she had problems lifting carrying, standing, and sitting.  The right knee disability had a mild effect on chores, shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving; and a moderate effect on exercise, sports, and recreation.  

VA treatment records include a June 2009 report which indicated that an X-ray of the right knee indicated a slightly narrowed medial joint space, but there was no diagnosis of arthritis.

On VA joints examination in August 2010, the Veteran complained of right knee pain since service.  Right knee joint symptoms included giving way, pain, stiffness, weakness, decreased speed of joint motion.  There were no symptoms of deformity, instability, incoordination, episodes of dislocation or subluxation.  Locking episodes occurred several times a week.  There were no effusions.  Symptoms of inflammation included swelling and tenderness and were described as moderate and weekly.  For relief, the Veteran rested and took Tylenol for pain.

On examination of the right knee, there was no crepitation, clicks or snaps, grinding, instability, patellar or meniscus abnormality.  Range of motion indicated flexion 0 to 100 degrees and normal extension.  There was no additional limitations after three repetitions of range of motion.  There was no ankylosis.  An August 2010 X-ray examination of the right knee was negative.  As a correction officer employed full-time, during the last 12 month period she lost less than one week due to severe pain; she had difficulty getting up to move around.  The examiner diagnosed right knee strain with significant effects on usual occupation in terms of decreased strength and lower extremity pain.  There were no effects on traveling, feeding, bathing, dressing, toileting, grooming; and a mild effect on chores, shopping, recreation, and driving; and severe effects on exercise and prevented sports.

On private evaluation in June 2010, Dr. P.J.Y. stated that the Veteran developed substantial pain in the medial aspect of the right knee concomitant with the onset of her low back syndrome.  The right knee was markedly tender to digital examination at the medial aspect of the joint as well as the patellar region.  There was some retropatellar edema noted with beginning crepitus throughout range of motion.  There was no shifting of the knee.  The physician diagnosed early degenerative changes.

On VA knee and lower leg conditions examination in November 2012, the Veteran complained of right knee pain with flare-ups of pain rated 3 to 4 out of 10 on the pain scale.  Right knee flexion was to 140 degrees with no objective evidence of painful motion.  Extension was normal with no objective evidence of painful motion.  She was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation in range of motion of the right knee and lower leg following repetitive-use testing.  Likewise, there was no functional loss functional impairment or additional limitation of range of motion of the knee and lower leg after repetitive use.  There was no tenderness or pain to palpation for joint line or soft tissues of either knee.  Frequent episodes of joint pain, locking, and effusion were not noted.  Muscle strength testing for right knee flexion and extension was normal.  Lachman's test, posterior drawer test, and medial-lateral instability tests were normal.  There was no evidence of patellar subluxation/dislocation.  There was also no evidence of meniscal conditions (meniscus semilunar cartilage) or surgical procedures for meniscal condition,  total knee joint replacement, or other knee surgery.  No assistive device was used for ambulation.  On diagnostic testing, there was no evidence of degenerative or traumatic arthritis.  There was no X-ray evidence of patellar subluxation.  The examiner opined that the right knee disability did not impact her ability to work.  An August 2010 X-ray examination of the knee was negative.  Right knee pain was rated as a 3 to 4 out of 10 due to being on her feet all day.  However, the 2010 and 2012 X-ray examinations showed no objective pathology.  The examiner diagnosed bilateral knee strain.

In statements in support of the Veteran's claim in April and August 2013, the Veteran complained that her right knee gave out all of the time, cracked, and popped.  She stated that she had a hard time working since she was required to be on her feet 12 hours a day.  

Having reviewed the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right knee disability.  Although the Veteran stated that her knee "gave out," neither the VA examiners nor the private physician specifically noted any instability of the right knee.  A higher rating based on "moderate" instability is simply not warranted. 


There is also no basis for assigning a higher rating based on limitation of motion.  The Veteran's extension and flexion measurements as determined by both the VA examiners do not meet the requirements for a 20 percent rating.  Her measurements were, at worst documented, normal extension and flexion limited to 100 degrees.  To warrant a higher rating, the Veteran's extension would need to be limited to least 10 degrees and flexion limited to at least 45 degrees.  Indeed, even if it were conceded that the Veteran has arthritis of knee, which is not established by the totality of evidence (the June 2010 private physician's diagnosis of degenerative changes in the right knee is not accompanied by X-ray evidence of arthritis), the Veteran would not be entitled to separate compensable ratings.

The Board has also considered the effect of the Veteran's complaints of pain, weakness and giving way of the right knee in evaluating his disability.  38 C.F.R. 38 C.F.R. § §§ 4.40, 4.45 (2013); DeLuca, supra.  The record clearly documents the Veteran's subjective complaints of pain.  Those complaints were also taken into consideration when the Veteran was examined by VA.  During the December 2006 examination, there was pain on active and passive motion with pain after repetitive use, with no additional loss of motion on repetitive use of the joint.  On August 2010 examination, there was no additional limitations after three repetitions of range of motion.  Similarly, on November 2012 examination, there was no functional loss functional impairment or additional limitation of range of motion of the knee and lower leg after repetitive use.  None of the examinations revealed evidence of fatigue, weakness, or a lack of endurance or incoordination on repeated use. 

The Board has also considered whether a higher disability rating may be assigned under other relevant diagnostic codes.  However, as there is no evidence of ankylosis of the right knee, Diagnostic Code 5256 is inapplicable in this case.  38 C.F.R. § 4.71a, DC 5256.  The Veteran has displayed an ability to flex and extend the right knee as noted above.  There is also no evidence of dislocated semilunar cartilage with frequent locking pain and effusion in the knee or history of meniscus tear or surgery.  On December 2006 VA examination, there were no episodes of locking and effusion was listed as occurring only once.  On August 2010, the report noted episodes of locking several times a week, but none of the VA treatment records prior to or since the August 2010 VA examination reflect complaints of locking.  Finally, on November 2012 VA examination frequent episodes of joint pain, locking, and effusion were not noted and a meniscal condition was not found.  Higher or separate rating under Diagnostic Codes 5258, 5259 would thereby be inappropriate.  The Board has also considered the applicability of Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum), but finds that they are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, DCs 5262, 5263.

C. Other Considerations

In reaching the above conclusions, the Board has also not overlooked statements from the Veteran in support of her claims.  In this regard, the Veteran is competent to report on factual matters of which she has first-hand knowledge, e.g. orthopedic and neurologic symptomatology including pain and weakness in the low back and locking and giving way of the right knee.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").


The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  With regard to higher ratings for lumbar spine and right knee disabilities, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's orthopedic disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. 

In this case, the Board notes that the Veteran was denied entitlement to individual unemployability in a February 2008 rating decision.  The Veteran did not file a notice of disagreement with this decision and it became final.  Additionally, while the June 2010 private physician opined that she was totally and permanently disabled due to her orthopedic disabilities, the record reflects that the Veteran has remained employed full-time during the course of the appeal missing no more than a few days of work due to her low back disability.  Further, none of the VA examiners have deemed that the Veteran is unemployable due to her low back and right knee disabilities.   As such, no further consideration of a TDIU is therefore warranted at this time.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In light of the foregoing, the Veteran's claim for a rating in excess of 10 percent prior to November 1, 2012, and in excess of 20 percent since November 1, 2012, for lumbar spine disability, and a rating in excess of 10 percent for right knee disability, must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


ORDER

A disability rating in excess of 10 percent prior to November 1, 2012, for lumbar spine disability, is denied.

A disability rating in excess of 20 percent on and after November 1, 2012, for lumbar spine disability, is denied.

A disability rating in excess of 10 percent for a right knee disability is denied.


REMAND

With regard to the Veteran's right hip disability, in a May 2014 statement, the Veteran stated that she recently began treatment at the woman's health clinic in April 2014 which sent her to get a "CAT scan" of her hip, the findings of which she wanted the Board to consider "before making a final decision."  However, on review of the electronic file the most recent VA treatment records are dated through February 2014.  Regrettably, as the April 2014 CT scan of the Veteran's right hip has not been associated with her electronic claims file, the Board has no choice but to Remand the claim in order that the April 2014 CT scan of the right hip can be obtained before deciding the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's treatment records from the West Palm VA Medical Center since February 2014, to specifically include an April 2014 CT scan of the right hip.  If the records are not available, or if the search yielded a negative result, that fact should be clearly documented on the Veteran's electronic claims file and/or paper claims file and the Veteran notified of the efforts made to obtain such records.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in April 2014.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


